                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA ·
                          EASTERN bIVISION

                                NQ. 4:20-MJ-1031-JG


IN RE: SEARCH WARRANT FOR                       )
                                                )
                                                )         ORDER
272 LAUREL LANE                                 ).
TARBORO, NORTH CAROLINA 27886.                  ) ,


      Upon motion of the United States, for goo_d·cause shown ·a_nd for the reasons

stated in t he motion, it is hereby ORDERED that the Application and Aii'id~vit for

Search Warrant in·the above-referenced matter be unsealed.



      This the   J"i-f'--- day of March 2020.

                                                                 ,

                                     .. JAMESE. GATES
                                        United States Magistrate Judge
